              Case 2:19-cv-01453-RSM Document 29 Filed 10/27/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
        DEBBIE E. HULSE,                                 CASE NO. C19-1453 RSM
10
                              Plaintiff,                 ORDER DENYING STIPULATED
11                                                       MOTION FOR EXTENSION OF
                v.                                       DEADLINES
12
        STATE FARM MUTUAL
13      AUTOMOBILE INSURANCE
        COMPANY, et al.,
14
                              Defendants.
15
            This matter comes before the Court on the parties’ Stipulated Motion to extend the
16
     discovery and dispositive motions deadlines in this matter. Dkt. #28. The deadlines in this
17
     case have been extended by the Court twice previously based on stipulations from the parties.
18
     Dkts. #21 and #24. The discovery motions deadline passed on September 30, 2020, the
19
     discovery cutoff is currently October 30, 2020, and the dispositive motions deadline is
20
     November 5, 2020. Dkt. #24. Trial is scheduled for January 11, 2021. Dkt #22.
21
            The parties now request that the Court continue the discovery cutoff from October 30 to
22
     November 30, 2020, “in order to complete necessary depositions of experts and treating doctors
23
     in this case and… change the deadline for filing dispositive motions and motions to exclude
24

     ORDER DENYING STIPULATED MOTION FOR EXTENSION OF DEADLINES - 1
               Case 2:19-cv-01453-RSM Document 29 Filed 10/27/20 Page 2 of 2



     expert testimony from November 5, 2020 to December 4, 2020.” Dkt. #28 at 1. However, the
 1
     parties ask that the trial date remain the same.
 2
             Although there may be good cause for resetting these deadlines, the Court will deny the
 3
     Motion as proposed. The newly-sought dispositive motions deadline and deadline for motions
 4
     to exclude expert testimony does not provide the Court with enough time to address such
 5
     motions prior to the trial date.
 6
             Having reviewed the relevant briefing and the remainder of the record, the Court hereby
 7
     finds and ORDERS that the parties’ Stipulated Motion, Dkt. #28, is DENIED. The current
 8
     deadlines remain in place. Nothing in this Order precludes the parties from seeking the above
 9
     relief in conjunction with an extension of the trial date.
10

11
             DATED this 27th day of October, 2020.
12

13

14

15
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

     ORDER DENYING STIPULATED MOTION FOR EXTENSION OF DEADLINES - 2
